 Case 1:17-cv-06459-NLH Document 13 Filed 09/09/20 Page 1 of 5 PageID: 166



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________

MICHAEL E. HAYES, Sr.,             :
                                   :
          Petitioner,              :          Civ. No. 17-6459 (NLH)
                                   :
     v.                            :
                                   :
WARDEN DAVID E. ORTIZ,             :          OPINION
                                   :
          Respondent.              :
___________________________________:

APPEARANCES:

Michael E. Hayes, Sr.
44458-037
Cumberland
Federal Correctional Institution
P.O. Box 1000
Cumberland, MD 21501

       Petitioner Pro Se

Kristin Lynn Vassallo
Office of the U.S. Attorney
District of New Jersey
970 Broad Street
Newark, NJ 07102

       Attorney for Respondent

HILLMAN, District Judge

  I.     INTRODUCTION

       Petitioner is proceeding pro se with a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241.         For the following

reasons, the habeas petition will be denied as moot.
 Case 1:17-cv-06459-NLH Document 13 Filed 09/09/20 Page 2 of 5 PageID: 167



  II.   BACKGROUND

     Petitioner filed his habeas petition in August, 2017.            See

ECF No. 1.   At that time, Petitioner was a federal prisoner

incarcerated at F.C.I. Fort Dix in Fort Dix, New Jersey.           See

id. at 1.    Petitioner challenges his expulsion from the Federal

Bureau of Prisons (“BOP”) Residential Drug Abuse Program

(“RDAP”).    He requests that this Court remand this matter to the

BOP so that Petitioner can complete his “follow-up” portion of

RDAP.   See ECF 9 at 7.

     Respondent filed a response in opposition to Petitioner’s

habeas petition.     See ECF No. 6.       Thereafter, Petitioner filed a

reply in support of his habeas petition.         See ECF No. 9.    This

action was reassigned to the undersigned in August, 2019 due to

Judge Simandle’s passing.     See ECF No. 11. A review of the BOP’s

inmate locator indicates that Petitioner was released from BOP

custody on December 18, 2019.      See

https://www.bop.gov/inmateloc/ (last visited on August 19,

2020); see also Walsh v. Zickefoose, No. 12–3961, 2013 WL

504600, at *6 (D.N.J. Feb.8, 2013) (taking judicial notice of

federal prisoner's projected release date from inmate locator

website); Obi v. Hogsten, No. 05–2531, 2006 WL 42175, at *1 n. 2

(M.D. Pa. Jan.6, 2006) (taking judicial notice of prisoner's

release date from Bureau of Prisons inmate locator website).

This Court presumes Petitioner is now on supervised release as

                                      2
 Case 1:17-cv-06459-NLH Document 13 Filed 09/09/20 Page 3 of 5 PageID: 168



he was given a five-year term upon completion of his sentence.

See ECF 6-3 at 3.

       On July 13, 2020, this Court ordered Petitioner to show

cause why his habeas petition should not be denied as moot

considering his release from BOP custody.        See ECF No. 12.

Petitioner did not file a response to the order to show cause.

  III. DISCUSSION

     Article III of the Constitution requires that a

petitioner’s “‘claim be live not just when he first brings the

suit but throughout the entire litigation, and once the

controversy ceases to exist the Court must dismiss the case for

lack of jurisdiction.’”     Moncrieffe v. Yost, 397 F. App'x 738,

739 (3d Cir. 2010) (per curiam) (quoting Lusardi v. Xerox Corp.,

975 F.2d 964, 974 (3d Cir. 1992)).       The issue of whether

Petitioner's habeas petition is moot is properly raised sua

sponte considering his release from federal prison.          See Chong

v. Dist. Dir., Immigration and Naturalization Serv., 264 F.3d

378, 383 (3d Cir. 2001) (“Although the parties did not raise the

case or controversy issue in their original briefs, we must

resolve the issue because it implicates our jurisdiction.”)

(citing St. Paul Fire & Marine Ins. Co. v. Barry, 438 U.S. 531,

537, 98 S. Ct. 2923, 57 L. Ed. 2d 932 (1978); Rogin v. Bensalem

Twp., 616 F.2d 680, 684 (3d Cir. 1980)); Steele v. Blackman, 236

F.3d 130, 134 n.4 (3d Cir. 2001) (noting that court is raising

                                     3
    Case 1:17-cv-06459-NLH Document 13 Filed 09/09/20 Page 4 of 5 PageID: 169



mootness of denial of habeas petition sua sponte because it is

required to raise issues of standing if such issues exist);

Perez v. Zickefoose, No. 12–5300, 2014 WL 47727, at *1 (D.N.J.

Jan. 7, 2014) (raising the issue of whether a habeas petition is

moot sua sponte ) (citations omitted).

       As this Court noted in the order to show cause,

Petitioner’s habeas petition challenging his expulsion from RDAP

is moot considering his release from BOP custody.             See Kravets

v. Hollingsworth, No. 16-1162, 2017 WL 2384744, at *4 (D.N.J.

June 1, 2017) (denying motion to amend habeas petition as futile

because petitioner’s RDAP eligibility claim is moot due to

petitioner’s release); Sherrill v. Ebbert, No. 15-2336, 2016 WL

4945285, at *2 (M.D. Pa. Sept. 16, 2016) (dismissing habeas

petition as moot that challenged eligibility for RDAP where

petitioner had been released from federal custody).

Nevertheless, Petitioner was given the opportunity to argue

otherwise.      See ECF No. 12.     He failed to do so.      Accordingly,

the habeas petition is moot. 1


1 The fact that Petitioner is on supervised release does not
change that his petition challenging his expulsion from RDAP and
requesting placement back into RDAP’s follow-up program is moot
given his release from BOP custody. See, e.g., Burgess v.
Copenhaver, No. 12-777, 2015 WL 3402978, at *5 (E.D. Cal. May
27, 2015) (“To the extent Petitioner contends his rights under
the Eighth and Fourteenth Amendments have been violated by the
BOP's failure to place Petitioner in a RDAP . . . his petition
is moot. Because Petitioner has been released from physical
custody and is serving only the supervised release portion of

                                        4
 Case 1:17-cv-06459-NLH Document 13 Filed 09/09/20 Page 5 of 5 PageID: 170



  IV.   CONCLUSION

     For the foregoing reasons, the habeas petition will be

denied as moot.    An appropriate order will be entered.




DATED: September 9, 2020                    s/ Noel L. Hillman __
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




his sentence, there is no relief this Court can give with
respect to Petitioner's placement.”).


                                     5
